Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Schedule 13G (including amendments thereto) with respect to the common shares of Spherix Incorporated and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. Rockstar Consortium US LP Date: July 30, 2013 By: Rockstar Consortium LLC, General Partner By: /s/ John Veschi Name: John Veschi Title: Chief Executive Officer Rockstar Consortium LLC Date: July 30, 2013 By: /s/ John Veschi Name: John Veschi Title: Chief Executive Officer Date: July 30, 2013 /s/ John Veschi John Veschi
